On or about the 9th day of December, 1987, Bruce Miller, Disciplinary Administrator, filed a formal complaint (#B4179) with the Kansas Board for Discipline of Attorneys in which it was alleged that Edward H. Powers, Jr., of Oskaloosa, an attorney admitted to the practice of law in Kansas, had failed for a period of over three years to account to a client for a sum in excess of $11,800.00 collected by respondent on behalf of the client.
Complaint #B4338 was filed with the Disciplinary Administrator alleging that respondent had failed to account to a business associate, Chemold Systems, Inc., for a sum in excess of $12,000.00.
Complaint #B4350 was based upon a memorandum dated December 18, 1985, in which the Hon. James A. Pusateri, Judge of the United States Bankruptcy Court for the District of Kansas, found that respondent in his personal Chapter 13 bankruptcy proceedings had concealed $50,000.00 in assets during the pendency of the confirmation of respondent’s plan filed in the action.
On the 29th day of February, 1988, two days before the scheduled hearing before a panel of the Kansas Board for Discipline of Attorneys in complaint #B4179, Edward H. Powers, Jr., voluntarily surrendered his license to practice law in the State of Kansas pursuant to Rule 217 (1987 Kan. Ct. R. Annot. 115).
The Court, being fully advised in the premises, finds that the surrender of respondent’s license and privilege to practice law in the State of Kansas should be accepted and that respondent should be disbarred.
It is Therefore Ordered that Edward H. Powers, Jr., be and he is hereby disbarred from the practice of law in the State of Kansas and the Clerk of the Appellate Courts shall forthwith strike his name from the rolls of attorneys in Kansas.
*797Effective this 10th day of March, 1988.
It is Further Ordered that Edward H. Powers, Jr., shall forthwith comply with Rule 218 (1987 Kan. Ct. R. Annot. 116) and that the costs herein be assessed to the respondent.